DORAN, J.
This is an action for damages resulting from an automobile collision.
Appellant was driving an automobile on Cucamonga Road in Los Angeles County at night, when an automobile driven by defendant Milliken, in which plaintiff was riding as a guest, collided with the rear end of the automobile operated by appellant. The night was foggy and appellant had stopped her automobile oh the highway for the purpose of cleaning the windshield of moisture which had collected thereon.
It is contended that the evidence fails to show any negligence on the part of defendant and appellant, and further, that the evidence conclusively shows negligence on the part of the respondent proximately contributing to her injuries. These two controversies result principally from the dispute as to whether or not the defendant could have removed her automobile off the highway at the side thereof, and whether or not the plaintiff had negligently failed to caution the driver of the automobile in which she was riding, or to protest at the speed the car was traveling. These questions were presented to the jury on' conflicting evidence and the jury found in favor of plaintiff; such a finding obviously cannot be disturbed on appeal.
It is further contended that the court erred in giving certain instructions; in modifying certain instructions requested by appellant, and in refusing to give certain of appellant’s requested instructions.
*688Under the evidence presented at the trial, the jury was fairly and adequately instructed on the issues involved, and the record does not justify the assumption that prejudicial error resulted from the trial court’s rulings in this regard.
Judgment is affirmed.
York, J., concurred.